 

FI!

APR} * 2020
IN THE UNITED STATES DISTRICT COURT — oie USS"
FOR THE DISTRICT OF MONTANA Diet ings

GREAT FALLS DIVISION

DAN DORAN and JULIE DORAN,
CV 18-136-GF-SPW
Plaintiffs,

VS. ORDER

WILLY SMITH and DOES 1-10,

 

Defendants.

 

Upon the Stipulation of Plaintiffs Dan and Julie Doran, and Defendant Willy
Smith, for dismissal of the above matter with prejudice (Doc. 79), and good cause

appearing therefore,
IT IS HEREBY ORDERED that the above matter is DISMISSED WITH

PREJUDICE, each party to bear their own respective costs and attorneys’ fees.

DATED this g day of April, 2020.
Dee Fe “Ale |

“SUSAN P. WATTERS
United States District Judge
